Name: Commission Regulation (EEC) No 2926/90 of 10 October 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 10. 90 Official Journal of the European Communities No L 279/33 COMMISSION REGULATION (EEC) No 2926/90 of 10 October 1990 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1 966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (*), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2929/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (% as last amended by Regulation (EEC) No 2206/90 (&lt;), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2828/90 f), as last amended by Regulation (EEC) No 2906/90 ( ®); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2828/90 to the infor Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 () are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (,0) is as set out in Annex III for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 ("), for sunflower seed harvested and processed in Portugal is as set out in Annex III. Article 2 This Regulation shall enter into force on 11 October 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission O OJ No 172, 30. 9 . 1966, p. 3025/66. O OJ No L 280, 29. 9 . 1989, p. 2. 0 OJ No L 164, 24. 6. 1985, p. 11 . (*) See page 42 of this Official Journal . O OJ No L 167, 25 . 7. 1972, p. 9. ( «) OJ No L 201 , 31 . 7. 1988, p. 11 . O OJ No L 268, 29 . 9 . 1990, p. 76. ( «) OJ No L 277, 9. 10 . 1990, p. 34. O OJ No L 266, 28. 9 . 1983, p. 1 . H OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3. 7. 1987, p. 18 . No L 279/34 Official Journal of the European Communities 11 . 10. 90 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 1 . Gross aids (ECU): v \  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 26,532 26,259 26,538  Other Member States 20,110 19,444 19,522 19,562 19,289 19,568 2. Final aids : \ I (a) Seed harvested and processed in : \ I  federal Republic of Germany (DM) 47,34 45,77 45,96 46,05 45,41 46,17  Netherlands (Fl) 53,34 51,58 51,78 51,89 51,17 52,03  BLEU (Bfrs/Lfrs) 976,47 944,13 947,92 949,86 936,60 951,41  France (FF) 158,78 153,52 154,14 154,45 152,30 154,50  Denmark (Dkr) 180,59 174,60 17531 175,66 173,21 175,72  Ireland ( £ Irl) 17,672 17,087 17,155 17,191 16,951 17,196  United Kingdom ( £) 15,634 15,111 15,152 15,150 14,933 15,067  Italy (Lit) 35423 34 250 34 387 34 457 33 977 34 468  Greece (Dr) 4 310,15 4119,75 4 091,16 4 078,38 4 00730 3 980,07 (b) Seed harvested in Spain and processed : 1  in Spain (Pta) v 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 0,00 0,00 0,00 0,00 0,00 0,00 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 5 51435 5 456,52 5 474,77  in another Member State (Esc) 5 650,95 5 511,97 5 521,35 5 51435 5 456,52 5 474,77 11 . 10. 90 Official Journal of the European Communities No L 279/35 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 1 . Gross aids (ECU) : \  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 1,030 1,030 1,030 29,032 28,759 29,038  Other Member States 22,610 21,944 22,022 22,062 21,789 22,068 2. Final aids : \ \ (a) Seed harvested and processed in : \  Federal Republic of Germany (DM) 53,23 51,66 51,84 51,94 5130 52,06  Netherlands (Fl) 59,97 58,21 58,41 58,52 57,80 58,67  BLEU (Bfrs/Lfrs) 1 097,86 1 065,52 1 069,31 1 071,25 1 057,99 1 072,80  France (FF) 178,52 173,26 173,88 174,19 172,04 174,24  Denmark (Dkr) 203,04 197,05 197,76 198,11 195,66 198,17  Ireland ( £ Irl) 19,869 19,284 19352 19,388 19,148 19,393  United Kingdom ( £) 17,582 17,060 17,101 17,099 16,882 17,016  Italy (Lit) 39 826 38 653 38 791 38 861 38 380 38 872  Greece (Dr) 4 867,41 4 677,02 4648,42 4 635,64 4 564,56 4 537,33 (b) Seed harvested in Spain and processed :  in Spain (Pta) 0,00 0,00 0,00 37,74 0,00 16,16  in another Member State (Pta) 129,49 31,41 39,24 37,74 0,00 16,16 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 214,94 214,94 214,94 6 036,04 5 978,21 5 996,46  in another Member State (Esc) 6 172,64 6 033,66 6 043,04 6 036,04 5 978,21 5 996,46 No L 279/36 Official Journal of the European Communities 11 . 10. 90 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 1 . Gross aids (ECU): I  Spain 8,600 8,600 8,600 27,776 28,107  Portugal 0,000 0,000 0,000 36,817 37,148  Other Member States 25,733 25,689 25,820 24,577 24,908 2. Final aids : I I (a) Seed harvested and processed in (') : I l  Federal Republic of Germany (DM) 60,58 60,48 60,78 57,86 58,64  Netherlands (Fl) 68,26 68,14 68,49 65,19 66,07  BLEU (Bfrs/Lfrs) 1 249,50 1 24736 1 253,72 1 193,37 1 209,44  France (FF) 203,18 202,83 203,87 194,05 196,66  Denmark (Dkr) 231,08 230,68 231,86 220,70 223,67  Ireland ( £ Irl) 22,614 22,575 22,690 21,598 21,889  United Kingdom ( £) 20,012 19,977 20,058 19,044 19,303  Italy (Lit) 45 327 45 250 45 481 43 291 43 874  Greece (Dr) 5 545,24 5 499,46 5 480,34 5 154,17 5 228,80 (b) Seed harvested in Spain and processed :  in Spain (Pta) 1 314,91 1 314,91 1 314,91 4 301,62 4 352,09  in another Member State (Pta) 4 557,23 ' 4 551,87 4 568,50 4 376,56 4 427,03 (c) Seed harvested in Portugal and processed : \  in Portugal (Esc) 0,00 0,00 0,00 7 658,19 7 727,33  in Spain (Esc) 8 101,12 8 091,73 8 112,58 7 829,31 7 900,00  in another Member State (Esc) 7 924,05 7 914,87 7 935,26 7 658,19 7 727,33 3. Compensatory aids : Il\\II  in Spain (Pta) 4 529,13 4 522,55 4 539,18   4. Special aid : li  in Portugal (Esc) 7 924,05 7 914,87 7 935,26   (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of die ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,060490 2,323350 42,427500 6,902360 7,873790 0,76851 1 0,695599 1 544,49 205,32800 182,51800 129,47100 2,057160 2319610 42379500 6,900610 7,873780 0,769250 0,698142 1 544,12 208,34100 183,23600 129,96900 2,054250 2316380 42331500 6,899580 7,873990 0,769343 0,700340 1 544,23 211,20000 183,89100 13035800 2,051640 2,313120 42,280600 6,898420 7,874370 0,769840 0,702375 1 544,73 212,36400 184,89400 130,77400 2,051640 2,313120 42,280600 6,898420 7,874370 0,769840 0,702375 1 544,73 212,36400 184,89400 130,77400 2,043800 2,304030 42,140300 6,895610 7,877630 0,771055 0,707465 1 548,23 218,02300 187,43700 131,93600